Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the claimed method and apparatus for treating cloths comprising, inter alia, inserting cloths into a rotatable drum having plural paddles forming an angle between 5-85 degrees with a geometrical orthogonal projection of the longitudinal axis of the respective paddle on a geometrical plane which is normal to the longitudinal axis of the rotatable drum, spraying, with a dispersion system located in front of a mouth of the rotatable drum  and attached to a movable door of a chamber enclosing the drum, a chemical dispersion comprising a liquid, rotating the drum including reversing at least once while spraying the interior of the drum with the chemical dispersion.  The operation of such configuration provides numerous advantages, such as “the present invention allows for a better and more homogeneous treatment of the cloths with the sprayed chemical dispersion, and consequently allows for increasing the flow of the chemical dispersion to very high values” (see Applicant’s specification at p. 14, ll. 9-11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711